Marko v Korf (2018 NY Slip Op 08089)





Marko v Korf


2018 NY Slip Op 08089


Decided on November 27, 2018


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 27, 2018

Renwick, J.P., Tom, Webber, Kahn, Moulton, JJ.


7720 155609/15

[*1]Carole Marko, Plaintiff-Appellant,
vSteven R. Korf, et al., Defendants-Respondents.


Carole Marko, appellant pro se.
Jackson Lewis P.C., Melville (Roger H. Briton of counsel), for respondents.

Order, Supreme Court, New York County (Nancy M. Bannon, J.), entered on or about October 18, 2017, which granted defendants' motion to vacate plaintiff's jury demand, unanimously affirmed, without costs.
All of plaintiff's statutory causes of action arose from the same transaction, namely, her employment with defendant Saint Vincent's Catholic Medical Centers of New York. Plaintiff's inclusion of extensive demands for injunctive relief — for reinstatement and orders restraining defendants from any further discrimination — effected a waiver of her right to a jury trial (see Zimmer-Masiello, Inc. v Zimmer, Inc. , 164 AD2d 845, 846 [1st Dept 1990]; Kaplan v Long Is. Univ. , 116 AD2d 508 [1st Dept 1986]).
Plaintiff's reliance on the guarantee to a right to trial by jury under the Seventh Amendment to the United States Constitution is misplaced. The contours of the federal guarantee differ from the protections afforded the right to a jury trial in civil cases in this State (see Lytle v Household Mfg., Inc. , 494 U.S. 545, 550 [1990]), and the Seventh Amendment is not applicable to cases tried in state courts (see McDonald v City of Chicago , 561 U.S. 742, 765 n 13 [2010]; Matter of Department of Hous. Preserv. & Dev. of City of N.Y. v Deka Realty Corp. , 208 AD2d 37, 51 n 6 [2d Dept 1995]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: NOVEMBER 27, 2018
CLERK